Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-28-2003

Morris v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1332




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Morris v. Comm Social Security" (2003). 2003 Decisions. Paper 181.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/181


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-1332


                                 CYNTHIA MORRIS,

                                                        Appellant

                                           v.

                           * JOANNE B. BARNHART,
                        COMMISSIONER OF THE SOCIAL
                         SECURITY ADMINISTRATION

                                                *{Pursuant to Rule 43(c), F.R.A.P.}



                       Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                          (D.C. Civil Action No. 01-cv-01695)
                       District Judge: Honorable Sylvia H. Rambo


                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 16, 2003


                Before: ALITO, AMBRO and CHERTOFF, Circuit Judges

                            (Opinion filed October 28, 2003)


                                       OPINION



AMBRO, Circuit Judge
       Cynthia Morris appeals the District Court judgment affirming the denial of supplemental

security income by the Commissioner of the Social Security Administration. At issue is whether

the Commissioner’s decision is supported by substantial evidence. 42 U.S.C. §§ 405(g),

1383(c)(3); Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999). Because we conclude that

decision is supported by substantial evidence, we affirm.

                                               I.
                               Facts and Procedural History

       Morris applied for supplemental security income in 1997, alleging that she was

disabled by a pain disorder, severe depression and anxiety. At that time, she was 41 years

old. An administrative law judge (“ALJ”) collected evidence at two hearings, and issued

a decision denying Morris’s application on March 25, 1999. In her decision, the ALJ

found that the record as a whole did not establish that Morris was disabled. The ALJ

found that medical evidence established that Morris had dysthemia and a somatoform

disorder, which were severe but which did not meet the criteria for any impairment

listings of the Social Security Administration regulations impairment listings because she

was not sufficiently restricted in the activities of daily living and social functioning. Next

the ALJ considered whether Morris’s non-listed, serious impairments prevented her from

performing past relevant work or any other work in the national economy. The ALJ

found that, as a result of Morris’s impairment, she was limited in, among other things, her

ability to stand, walk, and sit without interruption, and in the use of her left arm.

Consequently, the ALJ found that M orris did not have residual function capacity to

                                                2
perform her past relevant work as a babysitter. Based on the testimony of a vocational

expert, the ALJ found that Morris did have the capacity to perform other jobs in the

national economy, including that of a tutor, toll collector, and parts assembler. The ALJ

also found that “the claimant’s statements concerning her impairments and their impact

on her ability to work are not entirely credible.” On these grounds, the ALJ denied

Morris’s application for supplemental security income. The Appeals Council of the

Social Security Administration declined further review, making the ALJ’s decision an

appealable final decision. Morris filed an action in the United States District Court for

the Middle District of Pennsylvania seeking judicial review of the ALJ decision. On

December 30, 2002, Judge Rambo of the District Court entered an order adopting the

report of Magistrate Judge M annion and denying M orris’s appeal.

                                            II.
                                   Standard of Review

       Although our review of the District Court’s order is plenary, “our review of the

ALJ’s decision is more deferential as we determine whether there is substantial evidence

to support the decision of the Commissioner.” Fargnoli v. Massanari, 247 F.3d 34, 38 (3d

Cir. 2001) (quoting Knepp v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000)). Substantial

evidence is “such relevant evidence as a reasonable mind might accept as adequate.”

Ventura v. Shalala, 55 F.3d 900, 901 (3d Cir. 1995). If the ALJ’s findings of fact are

supported by substantial evidence, we are bound by those findings, even if we would have



                                             3
decided the factual inquiry differently. Hartranft v. Apfel, 181 F.3d 358, 360 (3d Cir.

1999). Thus the issue before us is whether the Commission’s decision that Morris was

not disabled, and thus not entitled to supplemental security income, is supported by

substantial evidence.

                                            III.
                         The Disability Determinations Process

       Eligible disabled individuals are entitled to benefits under Title XVI of the Social

Security Act, 42 U.S.C. §§ 1381-1383f. See 42 U.S.C. § 1381a. “Disabled individuals”

are “unable to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than twelve

months” and, because of this, are “unable to perform previous work . . . or any other work

which exists in the national economy.” Id. § 1382c(a)(3)(A), (B).

       The Social Security Administration has established a five-step inquiry to determine

whether a claimant is eligible for benefits under the Act. A claimant must identify that:

(1) she is not engaged in substantially gainful activity; (2) she suffers from a severe

medical impairment; (3) her impairment is listed by the Administration as one creating a

presumption of disability; (4) if the impairment is not listed, that the impairment

nonetheless prevents her from doing her past relevant work. If the claimant satisfies this

burden, then the Commissioner must grant benefits unless she can demonstrate (5) that


                                              4
there are jobs in the national economy that the claimant can perform. 20 CFR § 416.920.

                                               IV.
                          Analysis of Morris’s Arguments on Appeal

       Morris argues on appeal that the ALJ’s decision is not supported by substantial evidence

because (1) the ALJ improperly discounted the opinion of her treating psychiatrist and (2) the

ALJ improperly discounted those portions of the consulting physician’s opinion that were based

on Morris’s subjective complaints. We analyze each of these arguments and conclude that they

are both unpersuasive.

A.      The ALJ Properly Considered Morris’s Treating Psychiatrist’s Opinion

       On appeal, Morris argues that the ALJ’s decision is not supported by substantial evidence

because the ALJ failed to give proper consideration to the opinion of her treating psychiatrist, Dr.

Grossman. Dr. Grossman assigned Morris a Global Assessment of Functioning (“GAF”) score

of 40, indicating “major impairment in several areas such as work or school, family relations,

judgment, thinking, or mood.” Morris argues that, if given proper weight, this evidence

would have established that she satisfied the requirements for a listed Affective Disorder,

thus ending the inquiry at step 3. We disagree.

       To satisfy the criteria for an Affective Disorder or a Somatoform Disorder, Morris

must satisfy the criteria set forth on both part A and part B of each respective listing. 20

C.F.R. pt. 404, subpt. P, app. 1, §§ 12.04, 12.07. Part B of both §§ 12.04 and 12.07

require that a claimaint’s impairments (the existence of which are not in dispute in this

case) result in at least two of the following:

                                                 5
       1.      Marked restriction of activities of daily living; or
       2.      Marked difficulties in maintaining social functioning; or
       3.      Deficiencies of concentration, persistence or pace resulting in frequent
               failure to complete tasks in a timely manner (in work settings or
               elsewhere); or
       4.      Repeated episodes of deterioration or decompensation in work or work-
               like settings which cause the individual to withdraw from that
               situation or to experience exacerbation.

20 CFR pt. 404, subpt. P, app. 1, Listing 12.04 (1999). A marked limitation is one that seriously

interferes with a claimant’s ability to “function independently, appropriately, effectively, and on a

sustained basis.” 20 CFR pt. 404, subpt. P, app. 1 § 12.00(C) (1999).

        Morris argues that this opinion is entitled to controlling weight because Dr. Grossman is

her treating psychiatrist. Under the treating physician principle, a treating physician’s opinion

that is consistent with other substantial evidence should be afforded greater weight than other

medical opinions. 20 CFR § 416.927(d)(2); Mason v. Shalala, 994 F.2d 1058, 1067 (3d Cir.

1993). This is true especially when the treating physician’s opinion “reflect[s] expert judgment

based on a continuing observation of the patient’s condition over a prolonged time.” Morales v.

Apfel, 225 F.3d 310, 317 (3d Cir. 2000); Plummer, 186 F.3d at 429; see also 20 CFR §

416.927(d)(2)(i) (1999) (“Generally, the longer a treating source has treated you and the more

times you have been seen by a treating source, the more weight we will give to the source’s

medical opinion.”). Dr. Grossman saw Morris on only three or four occasions over two or three

months (Appellant’s App. at 303), so his opinion does not reflect judgment based on “continuing

observation of the patient’s condition over a prolonged time.” Thus, contrary to Morris’s

argument, his opinion is not entitled to any presumption of controlling weight.

       But even if it was binding on the ALJ, Dr. Grossman’s opinion is not dispositive of


                                                  6
Morris’s disability. He indicated Morris’s GAF score as “40-40.” Morris argues that this means

“40 at the time of the evaluation and 40 for the year prior to the evaluation.” (Appellant’s Br. at

6). But, as the District Court points out, according to the Diagnostic & Statistical Manual of

Mental Disorders (4th ed. 2000) (“DSM-IV”), GAF scores are reported with a parenthetical

notation of the time period reflected, such as “(current)” or “(highest level in the past year)” or

“(at discharge).” DSM-IV at 35. Because no such parenthetical notation appeared in Dr.

Grossman’s report, it was appropriate for the ALJ to determine that she could not infer that Dr.

Grossman was assigning Morris a GAF score of 40 for any twelve-month period. And as the

District Court noted, Dr. Grossman rendered his diagnosis after his first evaluation of Morris,

and thus could not have been providing an historical view of her level of functioning.

(Appellant’s Br. at 77).

       Furthermore, to the extent that Grossman’s opinion is relevant to Morris’s ability to

function, it is inconsistent with other evidence in the record. Prior to Dr. Grossman’s evaluation,

Dr. Buenaventura, Morris’s long-term treating psychiatrist ) assigned Morris a GAF score of 60,

which indicates only moderate functional limitations. Also, the Administration’s consulting

physician, Dr. Picciotto, found that Morris has moderate limitations on activities of daily living

due to fatigue and pain, but that she was able to carry out instructions, get along with others,

perform activities within a schedule, and make decisions.

       Morris argues that Dr. Grossman’s opinion is consistent with that of Dr. Harig, a

psychologist who reported Morris’s responses to the Beck Depression Inventory indicated major

depression in the severe range. While relevant to the conclusion that Morris has a serious

impairment, this evidence does not indicate the extent to which her depression restricts her life


                                                  7
activities as Dr. Grossman’s opinion does. Because it does not corroborate Dr. Grossman’s

opinion, the ALJ properly factored Dr. Harig’s opinion into her conclusion that Dr. Grossman’s

opinion is inconsistent with the other medical evidence in the record.

       Because Dr. Grossman’s opinion is not entitled to controlling weight, is not dispositive of

a listed impairment, and is not inconsistent with other medical evidence in the record, we find

that the ALJ gave it proper weight.

B.     The ALJ properly discounted medical evidence based on subjective
       complaints.

       Morris next argues that ALJ erred in discounting the opinion of a consulting physician,

Dr. Picciotto, who, based on Morris’s subjective complaints, concluded that she would have

difficulty sustaining work activity. Again we disagree.

       “[T]he extent to which an individual’s statements about symptoms can be relied upon as

probative evidence in determining whether the individual is disabled depends on the credibility

of those statements.” Social Security Ruling 96-7. Here the ALJ found that Morris was “less

than credible” and thus assigned limited weight to those aspects of Dr. Picciotto’s opinion that

were based on Morris’s subjective complaints. The District Court found that the ALJ’s

credibility finding was supported by the fact that other doctors’ opinions, all part of the

administrative record, demonstrated that “the plaintiff sought referrals from doctor after doctor,

and when it became clear to her that a particular doctor was not going to cooperate in her quest

for a statement that she was disabled, she moved on to the next doctor.” (Appellant’s Br. at 83).

       Morris does not challenge the ALJ’s underlying credibility finding. Rather, she argues

that Dr. Picciotto’s medical opinion cannot be discounted because it is based on her subjective



                                                  8
complaints. In support, she cites Reddick v. Chater, 157 F.3d 715, 726 (9th Cir. 1998), in which

the Ninth Circuit determined that the ALJ inappropriately rejected the opinions of treating and

consulting physicians on the premise that they were based on the claimant’s subjective

complaints. But highly relevant to the Reddick court was the fact chronic fatigue syndrome, by

definition a “self-reported” impairment, was at issue. Id. at 726; see also id. at 725 (concluding

that the ALJ’s rejection of the physicians’ opinions on the premise that they were based on the

claimant’s subjective complaints “is ill-suited to this CFS case” (emphasis added)). In this

context, Reddick is inapplicable to Morris’s case.

       Furthermore, the mere memorialization of a claimant’s subjective statements in a medical

report does not elevate those statements to a medical opinion. Craig v. Chater, 76 F.3d 585, 590

n.2 (4th Cir. 1996). An ALJ may discredit a physician’s opinion on disability that was premised

largely on the claimant’s own accounts of her symptoms and limitations when the claimant’s

complaints are properly discounted. Fair v. Bowen, 885 F.2d 597, 605 (9th Cir. 1989) (“The ALJ

thus disregarded Dr. Bliss’ opinion because it was premised on Fair’s own subjective complaints,

which the ALJ had already properly discounted. This constitutes a specific, legitimate reason for

rejecting the opinion of a treating physician.”). Thus we find that the ALJ properly discounted

those aspects of Dr. Picciotto’s opinion that were based on Morris’s subjective complaints.

                                              V.
                                           Conclusion

       For these reasons, we find that the Commission’s decision was supported by substantial

evidence in the record and affirm the District Court’s opinion.




                                                 9
TO THE CLERK:

     Please file the foregoing Opinion.



                                          By the Court,



                                          /s/ Thomas L. Ambro, Circuit Judge




                                            10
11